Citation Nr: 0903250	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  06-23 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine with radiculopathy.

2.  Entitlement to service connection for cervical spinal 
cord injury with radiculopathy.

3.  Entitlement to service connection for a left eye 
condition.

4.  Entitlement to service connection for a bilateral elbow 
condition.

5.  Entitlement to service connection for a right shoulder 
condition.

6.  Entitlement to service connection for a right knee 
condition.

7.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for left ear hearing 
loss.

10.  Entitlement to an increased initial evaluation for 
hearing loss of the right ear, currently evaluated a 
noncompensable.  



REPRESENTATION

Veteran represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from December 1965 until 
February 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.

The issue of entitlement to an increased initial evaluation 
for hearing loss of the right ear and the issues of 
entitlement to service connection for hearing loss of the 
left ear and tinnitus are being remanded and are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The evidence of record does not show that any currently 
diagnosed degenerative disc disease of the lumbar spine with 
radiculopathy is related to the veteran's active service.

2.  The evidence of record does not show that any currently 
diagnosed cervical spinal cord injury with radiculopathy is 
related to the veteran's active service.

3.  The veteran is not shown to have any currently diagnosed 
left eye disability.

4.  The evidence of record does not show that any currently 
diagnosed bilateral elbow disability is related to the 
veteran's active service.

5.  The veteran is not shown to have any currently diagnosed 
right shoulder disability.

6.  The veteran is not shown to have any currently diagnosed 
right knee disability.

7.  The veteran is not shown to have any currently diagnosed 
psychological disorder.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for 
degenerative disc disease of the lumbar spine with 
radiculopathy have not been met. 38 U.S.C.A. §§ 1101, 1110, 
1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2008).

2.  The criteria for a grant of service connection for 
cervical spinal cord injury with radiculopathy have not been 
met. 38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2008).

3.  The criteria for a grant of service connection a left eye 
disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2008).

4.  The criteria for a grant of service connection a 
bilateral elbow disability have not been met. 38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).

5.  The criteria for a grant of service connection a right 
shoulder disability have not been met. 38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2008).

6.  The criteria for a grant of service connection a right 
knee have not been met. 38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2008).

7.  The criteria for a grant of service connection for PTSD 
have not been met. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran dated in August 2004, September 2004 and 
October 2004 that fully addressed all notice elements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Although 
the notice provided did not address either the rating 
criteria or effective date provisions that are pertinent to 
the veteran's claim, such error was harmless given that 
service connection is being denied and hence no rating or 
effective date will be assigned with respect to this claimed 
condition.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records and private medical records.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; and (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no duty on the part of VA to provide a 
medical examination, because as in Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003), the veteran has been advised of 
the need to submit competent medical evidence indicating that 
he has the disorders in question, and further substantiating 
evidence suggestive of a linkage between his active service 
and the current disorders, if shown.  The veteran has not 
done so, and no evidence thus supportive has otherwise been 
obtained.  As will be described in greater detail below, 
here, as in Wells, the record in its whole, after due 
notification, advisement, and assistance to the appellant 
under the VCAA, does not contain competent evidence to 
suggest that the disorders are related to the appellant's 
military service.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In 
fact, in March 2006, the veteran advised the RO he had no 
additional evidence to submit.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Merits of the Claims

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury or disease contracted in the line of duty in 
the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 
38 C.F.R. §§ 3.307, 3.309.  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service. 
38 C.F.R. § 3.303(d).  Generally, to prove service 
connection, the record must contain: (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

It is also noted that the veteran's service personnel records 
show that he was awarded the Combat Action Ribbon for his 
service in Vietnam.  Under the circumstances, the Board will 
consider the applicability of 38 U.S.C.A. § 1154(b) (West 
2002), which states, in pertinent part, that in any case 
where a veteran is engaged in combat during active service, 
lay or other evidence of service incurrence of a combat 
related disease or injury will be considered sufficient proof 
of service connection if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence 
during service, and, to that end, VA shall resolve every 
reasonable doubt in favor of the veteran.  

Low Back

The veteran seeks service connection for a low back 
disability.  Specifically, he explained he injured his back 
from jumping from airplanes during service.  Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Private medical records reflect a diagnosis of degenerative 
changes of the thoracolumbar spine.  Thus, the veteran has a 
current disability.  The remaining question, therefore, is 
whether there is evidence of an inservice occurrence of an 
injury or disease and medical evidence of a nexus or 
relationship between the current disability and the inservice 
disease or injury.

Service treatment records, however, fail to reflect any 
complaints, treatment or diagnosis of a low back disability.  
For example, April 1967 and April 1969 annual examinations 
described the spine and other musculoskeletal system as 
normal.   Additionally, the January 1970 examination 
performed in connection with the veteran's separation from 
service described the spine and other musculoskeletal system 
as normal.  Subsequent reserve records also fail to reflect 
any treatment for the low back.  For example, the veteran 
denied a history of arthritis, rheumatism or bursitis and 
recurrent back pain on the October 1973, April 1974 and April 
1975 reports of medical history.  Similarly, periodic and 
annual examinations dated in October 1973, April 1974 and 
April 1975 described the spine and musculoskeletal system as 
normal.

The veteran, however, is competent to testify about the 
conditions which caused his injury and the symptoms he 
experienced at that time. See Barr v. Nicholson, 21 Vet. App. 
303(2007).  Even assuming the veteran's back was injured from 
jumping out of airplanes and into bunkers under the 
presumptions of 38 U.S.C.A. § 1154(b), service connection is 
not warranted as there is no competent medical evidence of a 
nexus.  See Holbrook v. Brown, 8 Vet. App. 91 (1995) (Holding 
that the Board has the fundamental authority to decide a 
claim in the alternative.).  By "competent medical 
evidence" is meant in part that which is provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  None of the records contain an 
opinion as to the etiology of the lumbar spine.  

Nor is there any evidence of continuity of symptomatology.  
The first indication of treatment for the lumbar spine in the 
record is dated April 2003, approximately 33 years after the 
veteran's separation from service.  Similarly, the veteran 
did not apply for benefits until August 2004, nearly 34 years 
after his separation from service.  These gaps in evidence 
constitute negative evidence that tends to disprove the 
veteran's claim that the veteran had an injury in service 
that resulted in a chronic disability or persistent symptoms. 
See Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub 
nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact).  This gap in the evidence also indicates 
that presumptive service connection for arthritis is not 
warranted as there is no evidence that the disease had its 
onset within one year after separation from service. 

In sum, the only evidence linking the current degenerative 
changes of the lumbar spine to service is the veteran's own 
statements.  Although the Board does not doubt the veteran's 
belief that his lumbar spine disability was caused by his 
service, the veteran is not a medical professional competent 
to render an opinion on matters of a medical diagnosis or the 
etiology of a diagnosed disorder. Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Therefore, without evidence of an inservice incurrence or 
evidence of a nexus, the preponderance of the evidence is 
against the veteran's claim.  Because the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule does not apply.  38 U.S.C.A. § 5107(b); see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Cervical Spine

The veteran also seeks service connection for a neck 
disability.  The veteran asserts his current neck disability 
is the result of jumping out of airplanes and into bunkers.  
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Private medical records dated in June 2003 reflect the 
veteran was diagnosed with a central cord injury with disc 
herniation at C4-C5 and C5-C6 and stenosis.  As such the 
veteran has a current disability.  The remaining question, 
therefore, is whether there is evidence of an inservice 
occurrence of an injury or disease and medical evidence of a 
nexus or relationship between the current disability and the 
inservice disease or injury.

Service medical records, however, fail to reflect any 
complaints, treatment or diagnoses of a neck disability.  In 
fact, April 1967 and April 1969 annual examinations described 
the head, face, neck and scalp as normal.  Significantly, the 
January 1970 examination performed in connection with the 
veteran's separation from service described the head, face, 
neck and scalp as normal.  Subsequent reserve records also 
fail to reflect any treatment for the neck.  For example, the 
veteran denied a history of arthritis, rheumatism or bursitis 
and head injury on the October 1973, April 1974 and April 
1975 reports of medical history.  Periodic and annual 
examinations dated in October 1973, April 1974 and April 1975 
described the head, face, neck and scalp as normal.

More significantly, even assuming the veteran's neck was 
injured from jumping out of airplanes and into bunkers under 
the presumptions of 38 U.S.C.A. § 1154(b), there is no 
competent medical evidence of a nexus.  The only records 
which contain an opinion as to the etiology of the neck 
disability are private records dated in May and June 2003.  
Significantly, these records attribute the disability to a 
motorcycle accident.  None of the records relate the central 
cord injury or disc herniation of the cervical spine to any 
event or incident in service.

Nor is there any evidence of continuity of symptomatology.  
The first indication of any post-service treatment for the 
neck was dated in April 2003, nearly 33 years after the 
veteran's separation from service.  Similarly, the veteran 
did not apply for benefits until August 2004, approximately 
34 years after the veteran' separation from active duty.  
These gaps in evidence constitute negative evidence that 
tends to disprove the veteran's claim that the veteran had an 
injury in service that resulted in a chronic disability or 
persistent symptoms. See Forshey v. West, 12 Vet. App. 71, 74 
(1998); aff'd sub nom, Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  These gaps in the evidence 
also indicate that presumptive service connection for 
arthritis is not warranted as there is no evidence that the 
disease had its onset within one year after separation from 
service.

Without evidence of an inservice incurrence, evidence of a 
nexus or evidence of continuity of symptomatology, the 
preponderance of the evidence is against the veteran's claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply.  
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Left Eye

The veteran seeks service connection for a left eye 
condition.  Having carefully considered the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim and the appeal will be denied.

For purposes of entitlement to benefits, the law provides 
that refractive errors of the eyes are developmental defects 
and are not diseases or injuries within the meaning of 
applicable legislation. 38 C.F.R. § 3.303(c).  In the absence 
of a superimposed disease or injury, service connection may 
not be allowed for refractive error of the eyes, including 
myopia and hyperopia, even if visual acuity decreased in 
service, as this is not a disease or injury within the 
meaning of applicable legislation relating to service 
connection. 38 C.F.R. §§ 3.303(c), 4.9. Accordingly, such a 
disorder cannot be service-connected, absent evidence of 
aggravation by a superimposed disease or injury. See Monroe 
v. Brown, 4 Vet. App. 513, 514-515 (1993); Carpenter v. 
Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90 (July 
18, 1990); VAOPGCPREC 82-90 (July 18, 1990); and VAOPGCPREC 
11-1999 (Sept. 2, 1999).

The veteran asserts that he had pterygium of the left eye in 
service.  However, the  service medical records reveal only 
that the veteran had a foreign body removed from the right 
eye in August 1969.  Service treatment records are negative 
for any treatment of the left eye.  Significantly, subsequent 
records demonstrate no residual disease from the August 1969 
treatment of the right eye. In fact, the January 1970 
examination performed in connection with the veteran's 
separation from service described the eyes as normal.  
Subsequent reserve records also fail to reflect any treatment 
for the eyes.   For example, the veteran denied a history of 
eye trouble on the October 1973, April 1974 and April 1975 
reports of medical history.  Periodic and annual examinations 
dated in October 1973, April 1974 and April 1975 described 
the eyes as normal.

Most significantly, post service medical records fail to 
reflect any complaint or treatment for the eyes.  In fact, 
even assuming that the veteran had pterygium during service, 
the veteran testified in November 2008 that he had no 
recurrence of the pterygium after service.  A threshold 
requirement for the granting of service connection is 
evidence of a current disability.  In the absence of evidence 
of a current disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Under these circumstances, for the Board to conclude that the 
veteran has a left eye disorder that had its origin during 
service would be speculation, and the law provides that 
service connection may not be granted on a resort to 
speculation or remote possibility. 38 C.F.R. § 3.102; Obert 
v. Brown, 5 Vet. App. 30, 33 (1993). Simply put, in the 
absence of a present disability that is related to service, a 
grant of service connection is clearly not supportable. See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The veteran was advised of the need to submit medical 
evidence demonstrating a current disorder and a nexus between 
a current disorder and service by way of the letter from the 
RO to him, but he has failed to do so.  A claimant has a 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the veteran was clearly advised in the letter of the need to 
submit medical evidence of a current disorder and a 
relationship between a current disorder and an injury, 
disease or event in service.  While the veteran is clearly of 
the opinion that he has a current eye disorder that is 
related to service, as a layperson, the veteran is not 
competent to offer an opinion that requires specialized 
training, such as the diagnosis or etiology of a medical 
disorder. Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Accordingly, service connection for a left eye disorder is 
not established in the absence of competent medical evidence 
of a current disorder and competent medical evidence 
demonstrating a relationship between a current disorder and 
service.

Elbows

The veteran seeks service connection for a bilateral elbow 
condition.  Specifically, the veteran asserts he injured his 
elbows from jumping from airplanes and having to quickly jump 
into bunkers.  Having carefully considered the claim in light 
of the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim and the appeal will be denied.

As an initial matter, medical evidence of record raised a 
question of whether the veteran had a pre-existing left elbow 
condition.  Specifically, a January 2003 private medical 
record noted a history of left elbow pain since 1960 and 
indicated the original injury occurred in high school.  A 
veteran is presumed in sound condition except for defects 
noted when examined and accepted for service. According to 
38 C.F.R. § 3.304(b), the term "noted" denotes only such 
conditions that are recorded in examination reports.  The 
existence of conditions prior to service reported by the 
veteran as medical history does not constitute a notation of 
such conditions, but will be considered together with all 
other material evidence in determining the question of when a 
disease or disability began. See 38 C.F.R. § 3.304(b)(1).

Clear and unmistakable evidence that the disability existed 
prior to service and was not aggravated by service will rebut 
the presumption of soundness. 38 U.S.C.A. § 1111; VAOPGCPREC 
3- 2003.  A pre-existing disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progression of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

In this case, the veteran denied a history of swollen or 
painful joints, arthritis or rheumatism or painful or trick 
shoulder or elbow in the January 1965 pre-induction report of 
medical history, an October 1965 report of medical history 
and the January 1966 report of medical history completed 
shortly after his entry into service.  Significantly, an 
examination performed in October 1954 described the upper 
extremities as normal.  Similarly, the January 1965 pre-
induction examination and the January 1966 examination 
performed shortly after the veteran's entry into service 
described the upper extremities as normal and described no 
prior defect or injury of the elbows.  As no disability was 
noted on the examination, the veteran is presumed sound.

Because the presumption of soundness has attached, VA holds 
the burden of proving by clear and unmistakable evidence that 
both (1) the veteran's disease or injury pre-existed service 
and (2) that such disease or injury was not aggravated by 
service. VAOGCPREC 3-03.

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard. See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while a 
higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable". 
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the pre-existing condition. Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 
1153.

In the present case, there is no competent medical evidence 
dated prior to the veteran's entry into service which 
reflects left elbow pain or a diagnosis of a left elbow 
condition.  Thus, the only medical record which refers to an 
injury prior to service was based entirely upon the veteran's 
history.  The Court has held that the transcription of 
medical history does not transform the information into 
competent medical evidence merely because the transcriber 
happens to be a medical professional. See Leshore v. Brown, 8 
Vet. App. 406, 409 (1995); Swann v. Brown, 5 Vet. App. 229, 
233 (1993).  Similarly, the law has provided that history 
provided by the veteran of the preservice existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a pre-existing 
condition. 38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 
(1995).  In sum, there is no competent medical evidence of 
record to elucidate the nature of the injury; any residuals; 
the course of treatment, or any other factors that may enable 
the Board to gauge any relevant information as to its pre-
existence.  As such, the veteran's history alone, without any 
corroborating medical evidence, is insufficient to rebut the 
presumption of soundness.

Because the presumption of soundness has not been rebutted, 
the claim becomes one of service connection, without 
consideration of aggravation of a pre-existing condition. See 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The Board notes that the veteran testified in November 2008 
that while he sustained prior injuries to his elbows, the 
elbows were currently fine.  Private hospital records, 
however, reflect the veteran underwent surgery for a bone 
spur of the right elbow in December 1988 and was diagnosed 
with degenerative changes of the left elbow in January 2003.  
The Court recently held that the presence of a chronic 
disability at any time during the claim process can justify a 
grant of service connection, even where the most recent 
diagnosis is negative. McClain v. Nicholson, 21 Vet. App. 319 
(2007).  Accordingly, the veteran has a current disability 
and the remaining question is whether there is evidence of an 
inservice occurrence of an injury or disease and medical 
evidence of a nexus or relationship between the current 
disability and the inservice disease or injury.

Service treatment records fail to reflect any complaints, 
treatment or diagnoses of the bilateral elbows.  In fact, 
examinations performed in April 1967 and April 1969 reflected 
the upper extremities were normal.  More significantly, the 
January 1970 examination performed in connection with the 
veteran's separation from service described the upper 
extremities as normal.  Subsequent reserve records also fail 
to reflect any treatment for the elbows.  For example, the 
veteran denied a history of swollen or painful joints, 
arthritis, rheumatism or bursitis and painful or trick elbow 
on the October 1973, April 1974 and April 1975 reports of 
medical history.  Periodic and annual examinations dated in 
April 1974 and April 1975 described the upper extremities as 
normal.  While an October 1973 examination described the 
upper extremities as abnormal, the notes clearly reflect this 
finding referred to the right shoulder.

The veteran, however, is competent to testify about the 
conditions which caused his injury and the symptoms he 
experienced at that time. See Barr v. Nicholson, 21 Vet. App. 
303(2007).  Even assuming an inservice injury from jumping 
from planes as described by the veteran under the 
presumptions for combat veteran's under 38 U.S.C.A. 
§ 1154(b), service connection is not warranted as there is no 
competent medical evidence of a nexus.  See Holbrook v. 
Brown, 8 Vet. App. 91 (1995) (Holding that the Board has the 
fundamental authority to decide a claim in the alternative.).  
None of the medical records link the elbow disabilities to 
the veteran's service.  In fact, the only records that 
suggested an etiology relate the condition to injuries 
unrelated to service.  For example, the December 1988 
operative report reflected the indication for surgery of the 
right elbow was a history of pain from weight lifting and 
injuries.  A May 2004 private medical record noted that the 
veteran injured his right elbow when he placed a tractor 
mower on a ramp. 

The Board also considered whether service connection was 
warranted on a theory of continuity of symptomatology.  In 
this regard, however, the first indication of any elbow 
problem after service was dated in December 1988, nearly 18 
years after the veteran's separation from active service.  
Furthermore, the veteran did not apply for benefits until 
August 2004, approximately 34 years after his separation.  
These gaps in evidence constitute negative evidence that 
tends to disprove the veteran's claim that the veteran had an 
injury in service that resulted in a chronic disability or 
persistent symptoms. See Forshey v. West, 12 Vet. App. 71, 74 
(1998); aff'd sub nom, Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  These gaps in the evidence 
also indicate that presumptive service connection for 
arthritis is not warranted as there is no evidence that the 
disease had its onset within one year after separation from 
service.

Given the evidence against the claim, for the Board to find 
the veteran has a bilateral elbow disability related to 
service would require speculation.  The law has recognized in 
this regard that service connection may not be based on 
resort to speculation or remote possibility. 38 C.F.R. § 
3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993). 

Accordingly, the preponderance of the evidence is against the 
claim and service connection for a bilateral elbow disability 
is denied. Because the preponderance of the evidence is 
against the claim, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

Right Shoulder

The veteran seeks service connection for a right shoulder 
disability.  Specifically, the veteran claims he was involved 
in an argument with another soldier and explained the other 
soldier pulled his arm over his head.  

As an initial matter, there is no indication in the claims 
file that the veteran currently has a right shoulder 
disability.  Although there is treatment for the left 
shoulder, the evidence of record fails to reflect any 
complaints or treatment for the right shoulder.  As noted 
above, a threshold requirement for the granting of service 
connection is evidence of a current disability.  In the 
absence of evidence of a current disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Even assuming there was a current disability, service 
connection would not be warranted.  While the veteran is 
competent to describe the initial injury to the shoulder, it 
is significant that service treatment records fail to confirm 
the veterans reported history.  Barr v. Nicholson, 21 Vet. 
App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 
(Fed.Cir. 2006).  For example, examinations dated in April 
1967 and April 1969 described the upper extremities as 
normal.  Additionally, the January 1970 examination performed 
in connection with the veteran's separation from service 
described the upper extremities as normal.  

Post-service reserve records reflect the veteran underwent 
right shoulder surgery in the early 1970s.  For example, the 
veteran reported in an October 1973 report of medical history 
that he underwent surgery for tendonitis of the right 
shoulder around December 1972.  These records also suggest 
the veteran did not have subsequent problems with the 
shoulder.  For example, on that same October 1973 report of 
medical history, the veteran denied a history of painful or 
trick shoulder and the examiner noted no problems since the 
shoulder operation.  An October 1973 examination noted the 
veteran was post operative for tendonitis of the right 
shoulder.  The examiner noted the veteran's range of motion 
was within normal limits.  The shoulder was not considered 
disabling.  Similarly, an April 1975 report of medical 
history noted the veteran underwent a shoulder operation in 
1971.  The veteran denied a history of painful or trick 
shoulder and the examiner noted there were no sequalae from 
the shoulder surgery and it was not considered disabling.  
Additionally, periodic and annual examinations dated in April 
1974 and April 1975 described the upper extremities as 
normal.

Most significantly, there is no evidence of a nexus between 
any current right shoulder disability and the reported injury 
during service.  Under these circumstances, for the Board to 
conclude that the veteran has a right shoulder disability 
that is related to the injury during service would require 
speculation, and the law provides that service connection may 
not be granted on a resort to speculation or remote 
possibility. 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 
30, 33 (1993).  Simply put, in the absence of a present 
disability that is related to service, a grant of service 
connection is clearly not supportable. See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, service 
connection for a right shoulder disability is not established 
in the absence of competent medical evidence of a current 
disorder and competent medical evidence demonstrating a 
relationship between a current disorder and the initial 
injury during service.

Right Knee

The veteran seeks service connection for a right knee 
disability.  Specifically, the veteran claims he injured his 
knee from jumping out of airplanes and jumping in bunkers.  
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

As an initial matter, the evidence of record fails to reflect 
any complaints or treatment for the right knee.  As noted 
above, a threshold requirement for the granting of service 
connection is evidence of a current disability.  In the 
absence of evidence of a current disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Even assuming there was a current disability, service 
connection would not be warranted as there is no evidence of 
an injury during service and no evidence of a nexus.  See 
Holbrook v. Brown, 8 Vet. App. 91 (1995) (Holding that the 
Board has the fundamental authority to decide a claim in the 
alternative.).  

While the veteran is competent to describe the initial injury 
to the right knee, the service treatment records fail to 
confirm the veterans reported history.  Barr v. Nicholson, 21 
Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 
(Fed.Cir. 2006).  For example, April 1967 and April 1969 
examinations described the lower extremities as normal.  The 
January 1970 examination performed in connection with the 
veteran's separation from service described the lower 
extremities as normal.  Additionally, post-service reserve 
records fail to reflect any complaints or treatment of the 
right knee.  For example, the veteran denied a history of 
swollen or painful joints, arthritis, rheumatism or bursitis 
and trick or locked knee on the October 1973, April 1974 and 
April 1975 reports of medical history.  Periodic and annual 
examinations dated in October 1973, April 1974 and April 1975 
described the lower extremities as normal.

Furthermore, there is no competent medical evidence of a 
nexus and no evidence of continuity of symptomatology.  As 
referenced above, while the veteran described an injury 
during service, there is simply no medical evidence 
demonstrating post-service treatment for any right knee 
disability.  Accordingly, as there is no evidence of a 
current disability, and no evidence of a nexus, for the Board 
to find the veteran has a current disability that resulted 
from an injury during service would require speculation.  As 
noted above, service connection may not be based on resort to 
speculation or remote possibility. 38 C.F.R. § 3.102; Stegman 
v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993).  Thus, given the evidence as 
outlined above, the preponderance of the evidence is against 
the claim and service connection must be denied. 


PTSD

The veteran seeks service connection for post traumatic 
stress disorder.  Service connection for PTSD requires 
medical evidence establishing a diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor. Cohen v. Brown, 10 Vet. App. 128 
(1997).  

The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994) (DSM-IV) for mental disorders have been adopted by 
the VA.  38 C.F.R. § 4.125.  A diagnosis of PTSD requires 
exposure to a traumatic event and a response involving 
intense fear, helplessness, or horror. A stressor involves 
exposure to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others and the person's response involved intense fear, 
helplessness, or horror. See Cohen v. Brown, 10 Vet. App. 128 
(1997). The sufficiency of a stressor is a medical 
determination and is presumed by a medical diagnosis of PTSD. 
Id. 

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" as established by official records.  If VA 
determines that the veteran engaged in combat with the enemy 
and an alleged stressor is combat-related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required providing that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service." See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v, Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

For stressors unrelated to combat, credible supporting 
evidence is necessary in order to grant service connection.  
"Credible supporting evidence" of a noncombat stressor may be 
obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the 
regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a noncombat 
stressor." Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Therefore, the veteran's lay testimony is insufficient, 
standing alone, to establish service connection. Cohen, 10 
Vet. App. at 147 (citing Moreau, 9 Vet. App. at 395).

The Board does not reach the question of whether the veteran 
sustained a stressor under the above-cited law, as the 
preponderance of the competent medical evidence does not 
indicate that he has a diagnosis of PTSD.  None of the 
medical records in the claims file reflects any complaints, 
treatment or diagnosis of PTSD, or any other psychiatric 
disorder.  Furthermore, during the November 2008 Board 
hearing the veteran testified he was never diagnosed with 
PTSD.  As noted above, a threshold requirement for the 
granting of service connection is evidence of a current 
disability. In the absence of evidence of a current 
disability there can be no valid claim. Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).

Under these circumstances, for the Board to conclude that the 
veteran has PTSD that had its origin during service would be 
speculation, and the law provides that service connection may 
not be granted on a resort to speculation or remote 
possibility. 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 
30, 33 (1993).  Simply put, in the absence of a present 
disability that is related to service, a grant of service 
connection is clearly not supportable. See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

While the veteran is clearly of the opinion that he has a 
current psychiatric disorder that is related to service, as a 
layperson, the veteran is not competent to offer an opinion 
that requires specialized training, such as the diagnosis or 
etiology of a medical disorder. Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Thus, while the veteran asserts his 
personality has changed and explained his family told him he 
as bitter, angry and had a death wish, there is no indication 
that the veteran is a medical professional competent to 
render an opinion on matters of a medical diagnosis or the 
etiology of a diagnosed disorder.  Id.  Accordingly, service 
connection for PTSD is not established in the absence of 
competent medical evidence of a current disorder and 
competent medical evidence demonstrating a relationship 
between a current disorder and service.

Conclusion

There can be no doubt from review of the record that the 
veteran rendered honorable and faithful service for which the 
Board is grateful, and the veteran is sincere in his belief 
that his disabilities are related to military service.  While 
the Board has carefully reviewed the record in depth, it has 
been unable to identify a basis upon which service connection 
may be granted.  The Board has also carefully considered the 
benefit of the doubt rule in this case given the veteran's 
combat service, but as the preponderance of the evidence is 
against the claim, the evidence is not in equipoise, and 
there is no basis to apply it.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for degenerative disc disease of the 
lumbar spine with radiculopathy is denied.

Service connection or a cervical spinal cord injury with 
radiculopathy is denied.

Service connection for a left eye condition is denied.

Service connection for a bilateral elbow condition is denied. 

Service connection for a right shoulder condition is denied.

Service connection for a right knee condition is denied.

Service connection for PTSD is denied.


REMAND

Concerning the claim for an increased initial evaluation for 
hearing loss of the right ear, a preliminary review of the 
record discloses that further development is necessary.  
Specifically, the Board finds another VA examination is 
necessary.

Although the veteran underwent a VA examination in December 
2004, this examination had a view towards ascertaining 
whether the veteran had a diagnosis of hearing loss and 
whether the hearing loss was related to service.  As such, 
the March 2004 VA examination is not sufficient to ascertain 
the current severity of the disorder, with specific inquiry 
as to the rating criteria. Beverly v. Brown, 9 Vet. App. 402, 
406 (1996) (Holding that VA rating examinations must contain 
findings which address the specific diagnostic criteria.); 
see Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992) (Holding that VA must 
adhere to specific factors as enumerated in the rating 
criteria when evaluating schedular disability rating 
claims.).

Additionally, the December 2004 examination is too remote in 
time to address the current severity of the veteran's 
service-connected right ear hearing loss, particularly as the 
veteran has alleged his condition has worsened during the 
November 2008 Board hearing.  VA's General Counsel has 
indicated that when a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate. 
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997) (holding that a veteran was 
entitled to a new examination after a two year period between 
the last VA examination and the veteran's contention that his 
disability had increased in severity) and Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (an examination too remote for 
rating purposes cannot be considered "contemporaneous").  

The state of the record is uncertain as to the severity of 
the veteran's hearing loss of the right ear, and an updated 
VA examination is therefore needed in order to make an 
informed decision regarding the veteran's current level of 
functional impairment and adequately evaluate his current 
level of disability. See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1995); see also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Concerning the claims for hearing loss of the left ear and 
tinnitus, the December 2004 examination provided an 
unfavorable opinion regarding whether the left ear hearing 
loss and tinnitus were related to service; specifically, it 
explained that such hearing loss and tinnitus was 
attributable to a perilymph fistula that the veteran had in 
1991.  The Board notes, however, that the RO subsequently 
granted service connection for hearing loss of the right ear 
based on acoustic trauma sustained in service.  In this case, 
the question arises whether the veteran had already developed 
hearing loss at the time of the fistula in 1991, and whether 
any of the current left ear hearing loss or tinnitus is 
related to the acoustic trauma sustained in service that is 
separate and apart from the hearing impairment caused by the 
fistula subsequent to service.  The December 2004 examination 
report did not comment on this point.  In this regard, the 
veteran testified that at the time he injured his "inner 
ear" in 1990 while working as a commercial pilot, his left 
ear was already "shot" by that time because of the noise he 
was exposed to in service.

In view of the fact that the veteran is already service-
connected for right ear hearing loss, and conceding that the 
veteran was exposed to acoustic trauma in service, the Board 
finds that a medical opinion is warranted for the purpose of 
ascertaining whether any portion of the current left ear 
hearing loss or tinnitus is attributable to service.  

Accordingly, the case is REMANDED for the following action:

1. The veteran should be afforded an 
audiological examination to assess the 
current severity of the hearing loss of 
the right ear and to determine whether any 
portion of the hearing loss of the left 
ear and tinnitus are related to acoustic 
trauma in service as opposed to the post-
service fistula.  Any and all indicated 
evaluations, including audiometric and 
speech recognition using the Maryland CNC 
should be performed.  The examiner is 
requested to review all pertinent records 
associated with the claims file, including 
service treatment records and records of 
treatment for hearing loss and following 
this review and the examination offer the 
following information and opinion:

a) Complete audiological testing necessary 
for evaluation of service-connected 
hearing impairment of the right ear under 
38 C.F.R. §§ 4.85, 4.86; and

b) Whether it is at least as likely as not 
(a 50 % probability or more) that any 
portion of the veteran's current hearing 
loss of the left ear and tinnitus may be 
causally or etiologically related to 
acoustic trauma sustained during service.

A clear rationale for all opinions is 
required, to include a discussion of the 
facts and medical principles involved. 
Copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review in 
connection with the examination.

2.  When the development requested has 
been completed, the claim should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


